Citation Nr: 9914211	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  97-04 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to a compensable evaluation for headaches.

3.  Entitlement to a compensable evaluation for a bilateral 
heel and ankle disability.

4.  Entitlement to service connection for polyarthralgias.

5.  Entitlement to service connection for a back disability.

6.  Entitlement to service connection for a liver disorder, 
including hepatic dysfunction, on a secondary basis.

7.  Entitlement to individual unemployability due to service-
connected disabilities.

8.  Entitlement to a permanent and total disability rating 
for pension purposes.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from February 1972 to 
January 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO).  For reasons 
which will become clear below, the claims of entitlement to 
service connection for polyarthralgias, individual 
unemployability due to service-connected disabilities, and 
the issue of entitlement to a permanent and total disability 
rating for pension purposes will be the subject of the REMAND 
section of this determination.

In light of the veteran's April 1997 statement, it appears 
that she may be seeking to reopen her previously denied claim 
of service connection for a left jaw condition.  This claim 
was denied by the RO in July 1986.  The RO should request the 
veteran to clearly indicate what additional claims, if any, 
she wishes to pursue.  The RO should then take appropriate 
action to adjudicate these claims, if any.  In any event, no 
other issue is before the Board at this time.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
back disability and a liver disorder are not meritorious on 
their own or capable of substantiation.

2.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her well-grounded 
claims.

3.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

4.  The residuals of the veteran's service-connected 
sarcoidosis do not include pulmonary involvement requiring 
systemic high doses of corticosteroids for control.

5.  The veteran's complaints of frequent headaches are found 
to be not credible.

6.  The veteran's complaints of pain and limitation of 
function associated with her service-connected bilateral heel 
and ankle disability are found to be not credible.

7.  Objective evidence of a residual disability associated 
with the veteran's service-connected bilateral heel and ankle 
condition is not found.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
back disability and a liver disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (1991).

2.  The criteria for an evaluation in excess of 30 percent 
for sarcoidosis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6846 (1998).

3.  The criteria for a compensable evaluation for headaches 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.20, 4.124(a), Diagnostic Code 8100 (1998).

4.  Entitlement to a compensable evaluation for a bilateral 
heel and ankle condition has not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5271 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records make no reference to 
polyarthralgias or liver dysfunction.  No references to back 
pain are indicated.  During her service, the veteran was 
treated for chronic ankle pain.  In August 1983, it was the 
noted the veteran's subjective complaints were noted with a 
"basically normal exam."  A neurological evaluation in 
September 1983 recorded bilateral ankle pain, etiology 
unknown.  While arthritis of the left ankle is sporadically 
reported, X-ray studies during the veteran's active service 
do not confirm this diagnosis.  The veteran was discharged 
from active service in January 1984.

The veteran filed claims for VA compensation in September and 
December 1985.  At these times, the veteran made no reference 
to a back disability, polyarthralgias or any form of liver 
disorder.  In an April 1984 VA evaluation, the veteran again 
made no reference to these disabilities.  She reported the 
development of pain in her heels and ankles in 1974 during 
basic training.  However, from 1975 to 1981, she had no 
symptoms due to the fact that she was not required to take 
physical training.  After starting physical training again 
she had constant pain on standing.  At that time, the veteran 
also complained of headaches.

In a January 1995 neurological evaluation, the veteran noted 
headaches 2 to 3 times a week lasting for many hours, 
responding well to Aspirin and Tylenol.  No nausea, vomiting, 
visual or neurological symptoms were found.  At that time, it 
was noted that the veteran's headaches had not been 
"severe."  No neurological disorders were found.  In a 
January 1995 orthopedic evaluation, it was noted that a 
diagnosis of sarcoidosis was made in 1983.  Intermittent pain 
and swelling in both ankles, intensified by prolonged 
standing, were reported since basic training in 1974.  
Examination of the lumbosacral spine showed normal appearance 
without deformity.  No tenderness or paraspinal spasms were 
indicated.  No objective evidence of pain on motion was 
found.  Examination of both elbows, wrists, hips, and knees 
showed normal appearance and range of motion.  Heel and toe 
gaits were normal.

In a January 1995 VA general medical evaluation, the veteran 
indicated that she did not work because of many problems with 
sarcoidosis, hepatitis C, and diffuse polyarthropathy.  
Physical examination at that time notes no specific objective 
evidence of disability other than a history of treatment for 
hepatitis C.  Records from a VA Medical Center (VAMC) 
documented a workup for hepatitis and polyarthropathy.  
Hypertension was also noted.

In July 1995, the veteran filed an application for 
compensation or pension.  At that time, she noted that she 
had not worked since September of 1991.  Difficulties with 
her ankles and liver were indicated.  No reference was made 
to a back disorder.  In October 1995, the RO requested the 
veteran provide information regarding her claims.  Additional 
information was obtained by the veteran and additional 
medical records were obtained by the RO.  None of these 
medical records associates the veteran's alleged back 
disability, polyarthralgias or liver dysfunction with her 
active service.

In a July 1996 VA evaluation, the veteran noted "very severe 
headaches."  While the veteran was diagnosed with chronic 
headaches, no objective evidence in support of this 
determination was indicated.  At a July 1996 VA evaluation, 
the examiner noted that the veteran had been diagnosed with 
sarcoidosis.  The disease was apparently limited to the 
pulmonary area and joints.  It was reported that the veteran 
had not taken any medication recently, except for analgesics.  
The veteran remained "asymptomatic" except for her joints.  
Her skin was clear without significant rashes.  Lymphatic and 
hemic systems were clear by history.  The veteran was 
diagnosed with sarcoidosis.  It was stated that while the 
chest X-ray was abnormal, she was asymptomatic.  The veteran 
remained asymptomatic in connection with her pulmonary 
involvement.  Hypertension, well controlled, was also found.

In her January 1997 substantive appeal, the veteran noted 
hypertension, hepatitis, and sarcoidosis.  It was contended 
that these three disabilities caused her to be unemployable.  
She noted fatigue, chest pain and migraines were aggravated 
during her active military service.  Swollen ligaments in 
both ankles were also noted.

In August 1996, a VA physician noted that he had been the 
veteran's primary care provider since September of 1994.  The 
diagnoses included sarcoidosis, polyarthralgia probably 
secondary to sarcoidosis, chronic active hepatitis of an 
obscure etiology, hypertension, obesity, and chronic fatigue.

At a hearing held before a hearing officer at the RO in April 
1997, the veteran noted a bunion where her toe bends over at 
the joint.  She noted difficulties with longstanding periods 
or when walking or running.  At this time, the veteran also 
contended that her service-connected sarcoidosis caused her 
liver dysfunction.

In a May 1997 VA evaluation, the veteran complained of 
intermittent pain without swelling in various joints, 
including the shoulders, elbows and ankles.  Examination of 
both ankles showed no swelling, fluid, heat, erythema, 
tenderness or crepitus.  Range of motion bilaterally showed 
dorsiflexion at 10 degrees and plantar flexion at 40 degrees.  
Examination of both feet showed a mild bunion formation at 
the first metatarsophalangeal joints.  

X-ray studies of the left ankle reveal degenerative findings 
that were "mild" relative to the veteran's age.  No 
evidence of fracture, dislocation or significant bone, joint 
or soft tissue abnormality was found.  Multiple views of the 
right ankle showed no evidence of fracture, dislocation or 
other significant bone, joint or soft tissue abnormality.  
Multiple views of the right and left foot also revealed no 
evidence of fracture, dislocation or other significant bone, 
joint or soft tissue abnormality.  X-ray studies of the 
veteran's cervical spine revealed a slight narrowing of the 
disc space at C5-6.  Mild hypertrophic osteophyte formations 
at the margins of the disc spaces were indicated.  No 
definite bony encroachment on the intervertebral neural 
foramina was found.  Degenerative disc disease at L5-6 was 
indicated.  

In a January 1998 rating determination, the disability 
evaluation for sarcoidosis was increased to 30 percent 
disabling.  The veteran continued her appeal.  In March 1998,  
she noted that her skin was not clear and that the back of 
her neck and shoulders were enlarged and painful.  Chronic 
fatigue was also reported.  It was also contended that she 
became obese due to medication for treatment of this 
condition.

At a hearing held before the undersigned in January 1999, the 
veteran reiterated her contentions.  Regarding her service-
connected sarcoidosis, the veteran contended that this 
condition slows her down and affects her joints.  The veteran 
also noted that she could walk fast due to fatigue and pain 
caused by this condition.  The veteran noted the use of 
Ibuprofen to treat this condition.

Regarding her service-connected heel and ankle condition, the 
veteran noted both pain and difficulties with function.  
Regarding her headaches, she contended that she had headaches 
at one point for 24 hours a day.  She noted that it is now 
approximately once a year when she has one of these serious 
headaches that run for the whole day.  With regard to her 
back disability, the veteran stated that she received no 
medical care for her back disability during active service.  
She began receiving treatment for her back disability in 
either 1990 or 1991.  When specifically asked whether any 
health care provider had told her the nature of her back 
disability, the veteran responded that they had not.  The 
veteran also testified that she began experiencing liver 
problems in 1994.  When asked whether her health care 
providers had identified what caused this condition, the 
veteran responded that they had not.  She again contended 
that her liver dysfunction was caused by her sarcoidosis.

At the time of the hearing held before the undersigned, the 
veteran submitted additional medical records and a 
determination from the Social Security Administration (SSA).  
The veteran filed a waiver of RO consideration of this 
additional evidence.  See 38 C.F.R. § 20.1304(c) (1998).

II.  Entitlement to Service Connection for a Back Disability 
and 
Liver Disorder

The threshold question is whether the veteran has presented 
evidence of well-grounded claims.  The U.S. Court of Appeals 
for Veterans Claims (Court) has defined a well-grounded claim 
as a claim which is plausible, that is meritorious on its 
own, or is capable of substantiation.  If she has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The United 
States Court of Appeals for the Federal Circuit has affirmed 
the principle that if an appellant fails to submit a well-
grounded claim, the VA is under no duty to assist in any 
further development of the claim.  Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Where the determining 
issue is a question of medical diagnosis or medical 
causation, lay assertions cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  If 
no cognizable evidence is submitted to support the claim, the 
claim cannot be well grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Court has 
further held that the second and third elements of a well-
grounded claim for service connection can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. 
§ 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 495-97 
(1997).  Alternatively, service connection may be established 
under 38 C.F.R. § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.  

With respect to the first prong of the Caluza analysis, a 
review of the medical records indicates that the veteran has 
been diagnosed with a liver disorder.  While a neck 
disability and degenerative disc disease at L5-6 has been 
indicated, it is unclear if the veteran actually has a back 
disability.  With regard to the second prong of the Caluza 
analysis, the service medical records and immediate post 
service medical records are silent concerning any liver 
dysfunction, including a history of hepatitis C, or back 
disorder.

The veteran has provided some evidentiary assertions 
concerning symptoms she relates to the manifestations of 
these disorders during her service and post service.  While 
she is competent to describe events or symptomatic 
manifestations of a disorder that are perceptible to a lay 
party, the Court has made clear that a lay party is not 
competent to provide probative evidence as to matters 
requiring expertise derives specialized medical knowledge, 
skill, expertise, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1994).  In this case, the 
veteran is not competent to diagnose an etiological 
relationship between the manifestations and a specific 
claimed disability to her active service.

With respect to the third prong of the Caluza analysis, nexus 
evidence, there is no competent medical evidence to associate 
the veteran's alleged back disability or liver disorder with 
either her active service or a service-connected disability.  
If the service medical records do not show the claimed 
disability and there is no medical evidence to link a current 
disability with events in service or with a service-connected 
disability, the claim is not well grounded.  With respect to 
the application of 38 C.F.R. § 3.303(b) for purposes of well 
grounding a claim, in this instance the Board does not find 
that the appellant is competent to link any manifestations 
observable to a lay party to any underlying disability for 
which service connection is at issue.  Thus, she can not well 
ground her claim on the basis of continuity of symptomatology 
or chronicity.  Savage, supra.

The veteran has contended that her service-connected 
sarcoidosis has caused her hepatic dysfunction.  Under 
pertinent regulations, a disability which is approximately 
due to or the result of a service-connected disease or injury 
shall be service connected.  38 C.F.R. § 3.310(a) (1998).  
However, no competent medical professional has associated the 
veteran's service-connected disability with the veteran's 
liver dysfunction.  As noted above, the veteran is not 
competent to associate the two disabilities.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Accordingly, 
the contention on this point is insufficient to make this 
claim well grounded.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claimant alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
the VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise her to submit such evidence to complete their 
application for benefits.  The Court also held, however, that 
the obligation exists only in limited circumstances where the 
veteran has referenced other known and existing evidence.  
See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In this 
case, neither the Board nor the RO is on notice of the 
existence of any evidence, which exists, that, if true, would 
make the veteran's claims for service connection plausible.  
Accordingly, the claims are denied.

III.  Entitlement to an Increased Evaluation for Sarcoidosis.

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claims of 
increased evaluations for her service-connected disabilities 
are well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Based on the actions of the RO, the Board also 
finds that the RO has fulfilled the duty to assist mandated 
by 38 U.S.C.A. § 5107(a) (West 1991).  The RO has undergone 
extensive development of these claims, including, but not 
limited to, repeated VA evaluations and efforts to obtain 
pertinent medical records cited by the veteran.  Accordingly, 
the Board may proceed with the adjudication of the veteran's 
claims.

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1 (1997).  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average industrial impairment.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
veteran's service-connected sarcoidosis has been evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6846 (1998).  This 
code is specifically for sarcoidosis and provides that 
cor pulmonale, or cardiac involvement with congestive heart 
failure, or progressive pulmonary disease with fever, night 
sweats, and progressive weight loss despite treatment, 
warrants a 100 percent disability evaluation.  Pulmonary 
involvement requiring systemic high doses of corticosteroids 
for control warrants a 60 percent evaluation.  A 30 percent 
evaluation is warranted with pulmonary involvement with 
persistent symptoms requiring chronic low doses of 
intermittent corticosteroids.  A noncompensable evaluation is 
warranted with chronic hilar adenopathy or stable lung 
infiltrates without symptoms or physiologic impairment.  The 
Board further finds that this is clearly the applicable 
rating criteria in this case and there is no other diagnostic 
code that is for consideration.

The positive evidence in favor the claim comprises almost 
exclusively the claimant's subjective reports of symptoms.  
While she is competent to describe symptoms, she is not 
competent to link them with underlying disease.  Moreover, 
the Board finds that there is objective medical evidence of 
record that plainly undermines the appellant's evidentiary 
assertions.  Based on a review of the evidence above and 
testimony before the undersigned, the Board must conclude 
that the veteran's subjective complaints are either not 
associated with her service connected condition, or that her 
subjective complaints are not credible because they are 
unsupported by the objective clinical findings.  While the 
veteran has cited numerous subjective complaints, the 
objective medical evidence of record does not support the 
conclusion that the subjective complaints are associated with 
her service-connected condition.  The May 1997 VA evaluation 
was particularly informative on this issue.  At that time, 
the examiner concluded that the veteran's sarcoidosis had 
been stable since 1983 and "minimally symptomatic."  The 
objective medical evidence of record supports this opinion.  
In light of the record in this matter, the basis for the 
current determination that the veteran's condition warrants a 
30 percent evaluation is unclear.  However, the issue of 
whether to reduce this evaluation is not before the Board at 
this time.  Accordingly, the Board will not address this 
issue.

The veteran is currently not required to use corticosteroids 
in the treatment of her sarcoidosis.  Further, the most 
recent medical evidence of record indicates this condition is 
both stable and minimally symptomatic.  Accordingly, an 
increased evaluation is not warranted.



IV.  Entitlement to Compensable Evaluation for a Bilateral 
Heel 
and Ankle Condition.

The veteran's service-connected bilateral heel and ankle 
condition has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5271 (limitation of motion of the ankle) 
(1998).  Under this diagnostic code, a 10 percent evaluation 
is warranted when limitation of motion of the ankle is 
moderate.  A 20 percent evaluation would be warranted if 
limitation of motion of the ankle was marked.  If moderate 
limitation of motion were found in both ankles, the veteran 
would be entitled to a 10 percent evaluation for both ankles.  
However, based on the medical evidence of record, the Board 
finds neither moderate nor marked limitation of motion in 
either ankle is found.

The Board has made a detailed review of the veteran's 
bilateral ankle and heel condition.  Service medical records 
fail to indicate objective evidence of this condition during 
her active service.  Detailed reviews of the veteran's ankles 
and heels, including numerous X-ray studies, fail to indicate 
an objective basis for the conclusion that the veteran 
suffers from any disability associated with this condition.  
While arthritis in the ankle has been sporadically reported, 
the Board finds that the objective medical evidence of record 
at this time, including the X-ray studies recently performed 
in May 1997, support the conclusion that the veteran has no 
arthritis in the right ankle and that the degenerative 
findings which have been found in the left ankle are "mild" 
relative to the veteran's age.  

It is important to note that the veteran is not service-
connected for arthritis of the left ankle.  The basis of the 
award of service connection for this disability was the 
veteran's chronic complaints regarding this condition during 
her active service.  However, during her active service, no 
evidence of arthritis based on objective medical testing was 
found.  Accordingly, even if the Board were to concede that 
arthritis is found, the veteran is not service connected for 
this condition and cannot receive compensation for this 
disability under 38 C.F.R. § 4.71, Diagnostic Codes 5002 or 
5003 (1998).

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1997).  The Court has decided that as 
a matter of law 38 C.F.R. §§ 4.40 and 4.45 are not subsumed 
in Diagnostic Code 5201, and that 38 C.F.R. § 4.14 (anti-
pyramiding) does not forbid consideration of a higher rating 
based on greater limitation of motion due to pain or use 
during flareups, or due to weakened movement, excess 
fatigability, or incoordination.  In this case, the veteran 
has complained of both pain, fatigue, and limitation of 
motion caused from pain.  Accordingly, the Court's holding 
requires the Board to consider whether an increased rating 
for the veteran's bilateral ankle and heel disability may be 
in order on three independent bases: (1) pursuant to the 
scheduled criteria under Diagnostic Code 5271, i.e., 
notwithstanding the etiology or extent of her pain 
complaints, if medical examination test results reflect that 
range of motion of the ankles is, in fact, either marked or 
moderately limited; (2) pursuant to 38 C.F.R. § 4.40 on the 
basis of additional range of motion loss in either ankle due 
specifically to her complaints of pain on use or during 
flare-ups; and (3) pursuant to 38 C.F.R. § 4.45 if there is 
additional range-of-motion loss in the ankles due 
specifically to any weakened movement, excessive 
fatigability, or incoordination.

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (1998) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(1998). 

The complaints of bilateral ankle pain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range of motion loss, weakness, excess fatigue or 
incoordination in either ankle or heel due to pain.  To the 
contrary, the objective medical evidence of record does not 
support the veteran's complaints of pain.

It is the determination of the Board that the veteran is 
either exaggerating her complaints of pain or associating 
difficulties not associated with her service-connected 
disability to her service-connected ankle disorder.  In this 
regard, the Board has noted that the veteran has been treated 
for hepatitis, obesity, and bunions.  None of these 
conditions are service connected.  However, the veteran 
consistently complains of these difficulties and appears to 
associate these difficulties with her service-connected 
bilateral ankle and heel disorder. 

In addressing how credibility is to be assessed, in Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), the Court stated that 
credibility can be impeached generally by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  For documentary evidence, a "VA 
adjudicator may properly consider internal inconsistency, 
facial plausibility, inconsistency with other evidence 
submitted on behalf of the veteran."  Id.  In this case, the 
medical evidence of record makes clear the minimal nature of 
the injuries sustained during the veteran's active service, 
the minimal objective evidence of a disability, and the 
failure of any health care provider to associate any of the 
veteran's current disorders to this service-connected 
disability.  X-ray studies reveal no evidence of a disorder 
in either the veteran's ankle or heels.  The veteran's 
complaints of pain associated with this condition are not 
credible in light of the objective medical evidence of record 
over the past 20 years and the minimal objective evidence 
indicating any disability in either ankle or heel.
 
Medical professionals do not support the veteran's constant 
complaints of pain in over 20 years of evaluations and 
treatments.  She contends that she is in near constant pain 
due to her service-connected disability.  However, the 
evidence shows that she only received sporadic treatment for 
this disability.  In addition, the veteran is consistently 
complaining of numerous other difficulties for which no 
objective evidence has indicated any basis.  Thus, the 
medical evidence of record does not support a conclusion that 
the veteran suffers from any residual disability associated 
with her service-connected bilateral ankle and heel disorder.

The Board has given consideration to evaluating the veteran's 
service-connected bilateral ankle and heel disorder under a 
different Diagnostic Code.  However, in the instant case, the 
Board finds that Diagnostic Code 5271 is the most appropriate 
schedular criteria for the evaluation of this disability.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  Based on 
the objective medical evidence of record, the Board finds no 
basis to award a compensable evaluation for this disability.  
Accordingly, this claim is denied.



V.  Entitlement to a Compensable Evaluation for Headaches.

"Headaches" are not specifically listed in the rating 
schedule.  Under 38 C.F.R. § 4.20 (1998), when an unlisted 
condition is encountered, it will be permissible to rate the 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical location 
and symptomatology are closely analogous.  In this case, the 
Board finds 38 C.F.R. § 4.12a, Diagnostic Code 8100 
(migraine) to be the appropriate diagnostic code with which 
to rate the veteran's service-connected disability.  The 
Board has considered all other diagnostic codes and finds 
Diagnostic Code 8100 to be the most appropriate code to 
evaluate the veteran's claim.  There is no diagnosis of 
cerebral arteriosclerosis, and thus the headache complaints 
in this case may not be properly rated under Code 8046.

Under Diagnostic Code 8100, migraines with very frequently 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  With characteristic prostrating attacks 
occurring on an average once a month over the last several 
months, a 30 percent evaluation is warranted.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is warranted.  With less frequent attacks, a noncompensable 
evaluation is warranted.

The Board finds this claim for increase fails for two 
reasons.  First, the objective medical evidence of record, 
including several neurological evaluations, fails to support 
the conclusion that the veteran suffers from characteristic 
prostrating attacks averaging one in two months over the last 
several months.  Simply stated, while the veteran has 
complained of constant headaches, the objective medical 
evidence of record does not support her claim.  None of the 
examiners has noted any objective support for her complaints 
and none has provided an opinion that her complaints are 
consistent with the criteria for a compensable evaluation.

The second basic defect in this claim is that the credibility 
of the veteran's subjective complaints of headaches of a 
character to warrant a higher rating is undermined.  Her own 
descriptions of the headaches have not been consistent that 
the reported headaches were of a prostrating character or of 
a frequency to support a compensable rating.  Moreover, the 
undersigned also had the opportunity to personally observe 
the veteran at a hearing in January 1999.  Her evasive 
demeanor and easily led, none spontaneous testimony when she 
discussed her headache complaints did not engender a sense of 
credibility.  For reasons noted above, credibility is not a 
medical determination, but a determination within the realm 
of adjudication.  The diagnostic studies, outpatient 
treatment records, the VA evaluations, and the veteran's 
testimony before both the RO and the Board, do not support a 
conclusion that the veteran is disabled due to her service-
connected headaches.

The Board in this case has considered whether an 
extraschedular evaluation is warranted for either the 
veteran's service-connected headaches, bilateral ankle and 
heel disorder, or sarcoidosis.  38 C.F.R. § 3.321(b)(1) 
(1998) applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for 
a particular disability.  However, based on the veteran's 
statements and the medical evidence cited above, the Board 
finds that the issue of entitlement under 38 C.F.R. 
§ 3.321(b)(1) is not raised by the record.  In light of the 
recent evaluations, which the Board finds to be highly 
probative, there is no evidence which the Board may consider 
as credible and of significant probative weight to indicate 
that the service related disabilities impairs earning 
capacity by requiring frequent hospitalizations or because 
medication required for these disabilities interferes with 
employment.  In Fanning v. Brown, 4 Vet. App. 225, 229 
(1993), the Court held that the Board was required to 
consider extraschedular entitlement under 38 C.F.R. 
§ 3.321(b)(1) where the record contains evidence that the 
veteran's disability required frequent hospitalizations and 
bed rest which interfere with employability.  This case is 
clearly distinguishable from Fanning because no such evidence 
of record.

While the veteran has complained of frequent and constant 
pain due to her service-connected disabilities, the Board 
finds that the recent VA examinations and testing clearly and 
unequivocally supports the conclusion that the overwhelming 
majority of the veteran's complaints of pain are the result 
of a nonservice-connected disabilities.  Any residual 
disability caused by the veteran's active service is more 
than adequately compensated by the current evaluations.  In 
fact, recent evidence would support the conclusion that 
reductions in the veteran's disability evaluations may be 
warranted.  In any event, there is no basis to award an 
increased evaluation.  Consequently, the issue of entitlement 
to an extraschedular disability rating is not before the 
Board at this time.  Floyd v. Brown, 5 Vet. App. 88, 95 
(1996) and VAOPGCPRC 6-96 (August 16, 1996).  If the veteran 
wishes to raise this issue, she must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.

Lastly, in reaching this decision the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a liver disorder is 
denied.

Entitlement to an increased rating for sarcoidosis is denied.

Entitlement to an increased evaluation for a bilateral heel 
and ankle condition is denied.

Entitlement to a compensable evaluation for headaches is 
denied.


REMAND

With regard to the veteran's claim of entitlement to service 
connection for polyarthralgias, as noted above, the veteran's 
primary care provider, a VA physician, in an August 1996 
statement indicates polyarthralgia is "probably secondary" 
to sarcoidosis.  This is a competent medical opinion and 
provides a basis for the determination that this claim is 
well grounded under Caluza and 38 C.F.R. § 3.310(a) (1998).  
Based on the tentative nature of this opinion, the Board 
believes that additional medical evidence is warranted.

With regard to the veteran's claim of entitlement to service 
connection for individual unemployability due to her service-
connected disabilities and entitlement to a VA pension, the 
Board must note that the SSA opinion submitted to the 
undersigned in January 1999 is not complete.  Based on a 
review of this decision submitted by the veteran, it appears 
that the veteran is not receiving compensation from SSA.  
However, it appears additional pertinent evidence regarding 
the veteran's employability may be available from SSA, 
including, but not limited to, the testimony of a vocational 
expert.  The Court has held that, while a SSA decision is not 
controlling for purposes of VA adjudications, it is 
"pertinent" to a veteran's claim.  See Martin v. Brown, 
4 Vet. App. 136, 140 (1993).  

In light of the recent VA evaluations of the veteran's 
service connected disabilities, the determinations found 
within the decision section of this determination could be 
made.  However, in order to determine if the veteran's 
current employment status, additional SSA records will be 
required.  Consequently, in view of the state of the record, 
further development, as specified below, is required.  
Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should request the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her 
remaining claims.  After securing any 
necessary authorization from the veteran, 
the RO should contact these health care 
providers in order to attempt to obtain 
copies of those treatment records which 
have not been previously secured.

2.  The RO should attain from the Social 
Security Administration a copy of any 
disability determination it has made for 
the veteran and a copy of the record upon 
which any such determination was based, 
including all pertinent medical records, 
a transcript of any hearing held at SSA, 
any opinion from a vocational expert, and 
any recent determination regarding the 
veteran's employability.  A complete copy 
of the SSA decision should also be 
obtained.  The RO should invite the 
attention of the SSA to 38 U.S.C.A. 
§ 5106 (West 1991).  If SSA records are 
obtained, these records should be 
associated with the veteran's claims 
folder.  If not, the steps taken to 
obtain these records and the response of 
the SSA should be made part of the record 
in the claims folder.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of all disabilities as well as the 
etiology of the veteran's polyarthralgia.  
The examiner should record pertinent 
medical complaints, symptoms and clinical 
findings.  The examiner is explicitly 
asked to review the August 1996 statement 
of the VA examiner and provide responses 
to the following questions:

(a) Does the veteran currently have 
polyarthralgia?

(b) What is the degree of medical 
probability, expressed in percentage 
terms if feasible, that the 
veteran's polyarthralgia, if any, is 
etiologically related to the 
veteran's service-connected 
sarcoidosis?

(c) The examiner is also asked to 
list all service-connected and 
nonservice-connected disabilities 
and note the effect that each has on 
the veteran's ability to function.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  After completion of the above, the RO 
should readjudicate the veteran's 
remaining claims with consideration given 
to all the evidence of record, including 
any additional medical evidence obtained 
by the RO on REMAND, and based on the 
following:

(a) The RO should readjudicate the 
issue of entitlement to service 
connection for polyarthralgia on a 
secondary basis.

(b) If a combined 100 percent 
schedular evaluation is not 
established, the RO should then 
adjudicate the claim of entitlement 
to a total rating based on 
unemployability due to service-
connected disabilities with 
consideration of 38 C.F.R. §§ 3.340, 
3.341, and 4.16 (1998).  If the 
veteran has raised any additional 
claims, such claims should be fully 
adjudicated prior to the 
determination of whether the veteran 
is entitled to a total rating on the 
basis of individual unemployability 
due to her service-connected 
disabilities, including whether new 
and material evidence has been 
submitted to reopen any previously 
denied claims, if any previously 
claims are raised.  The veteran is 
advised that any additional claims, 
including whether new and material 
evidence has been submitted to 
reopen previously denied claims, 
will not be before the Board unless 
the determination of the RO is 
unfavorable, and the veteran files a 
notice of disagreement and completes 
all procedural steps necessary to 
appeal a claim to the Board in 
accordance with 38 U.S.C.A. § 7105 
(West 1991).

(c) If the claim of entitlement to 
an increased evaluation due to a 
total rating based on individual 
unemployability is denied, the RO 
should then adjudicate the claim of 
entitlement to a VA pension with 
consideration of all of the 
veteran's service-connected and 
nonservice-connected disabilities.  
With regard to the claim of 
entitlement to a permanent and total 
disability rating for pension 
purposes, the RO must take into 
specific consideration 38 U.S.C.A. 
§§ 1110, 1111 (West 1991) and 
38 C.F.R. §§ 3.303, 3.306 (1998).  
Consideration should also be 
accorded to whether 38 C.F.R. 
§§ 4.40 and 4.45 (1998) apply to any 
of the veteran's nonservice-
connected disabilities.  The RO 
should readjudicate the claim for 
pension benefits as follows:

(i)  The RO must list all the 
veteran's disabilities on a formal 
rating document and assign separate 
evaluations to each disability.  In 
evaluating each of the disabilities, 
consideration should be given to 
entitlement to an extraschedular 
evaluation under 38 C.F.R. 
§ 3.321(b)(2) (1998) for each 
disability.  In doing this, the RO 
should also consider the following 
cases from the Court:  Talley v. 
Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. 
App. 386 (1992) and Abernathy v. 
Derwinski, 2 Vet. App. 391 (1992).

(ii)  The case should then be 
considered under the two-prong test 
enunciated by the Court in Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  
That is, with consideration of the 
"objective" test under 38 C.F.R. 
§§ 4.15, 4.16 and 4.17 (1998)  and 
the "subjective" test under 
38 C.F.R. §§ 3.321(b)(2), and 4.15 
and 4.17 (1998).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and she and her representative should 
be allowed an opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 


